                                       UNITED STATES DISTRICT COURT
                                           DISTRICT OF COLORADO

                                             CASE NO. 18-CR-00595-REB

UNITED STATES OF AMERICA,        :
                                 :
                Plaintiff,       :
                                 :
                                 :
v.                               :
                                 :
                                 :
ANDREW POARCH,                   :
                                 :
                Defendant.       :
                                 :
................................ :

                                               NOTICE OF DISPOSITION

         The Defendant, ANDREW POARCH, through undersigned counsel, hereby

notifies this Honorable Court that a disposition has been reached with the United States

in this matter.            Accordingly, the parties are requesting permission to contact the

chambers of the Honorable United States District Court Judge Robert E. Blackburn to

schedule a change of plea hearing.

                                                                          Respectfully submitted,

                                                                          LAW OFFICES OF PAUL D. PETRUZZI, P.A.
                                                                          8101 Biscayne Blvd.
                                                                          Penthouse 701
                                                                          Miami, FL 33138
                                                                          Telephone: (305) 373-6773
                                                                          Facsimile: (305) 373-3832
                                                                          E-mail: petruzzi-law@msn.com

                                                                          By:        s/ Paul Petruzzi
                                                                                     PAUL D. PETRUZZI, ESQ.
                                                                                     Florida Bar No. 982059



                                                                   -1-
LAW OFFICES OF PAUL D. PETRUZZI, P.A., 8101 BISCAYNE BLVD., PENTHOUSE 701, MIAMI, FLORIDA 33138 ● (305) 373-6773; FACSIMILE: (305) 373-3832
                                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via

CM/ECF upon counsel of record on January 31, 2019.

                                                                          By:        s/ Paul Petruzzi
                                                                                     PAUL D. PETRUZZI, ESQ.
                                                                                     Attorney for Andrew Poarch




                                                                   -2-
LAW OFFICES OF PAUL D. PETRUZZI, P.A., 8101 BISCAYNE BLVD., PENTHOUSE 701, MIAMI, FLORIDA 33138 ● (305) 373-6773; FACSIMILE: (305) 373-3832
